Case: 4:20-cv-00670-AGF Doc. #: 1 Filed: 05/20/20 Page: 1 of 4 PagelD #: 1

IN THE UNITED STATES DISTRICT COURT
EATERN DISTRICT OF MISSOURI

THOMAS CARTER, Individually and on
Behalf of The Estate of Margaret Carter,

Plaintiffs,
Case No.
VS.
ZUBRHRIDDIN KHAYRULLAEV,
MGI EXPRESS, LLC,

AMERICAN POWER TRANSPORTATION
And LANDSTAR RANGER, INC.,

)

)

)

)

)

)

) JURY TRIAL DEMANDED

)

)

)

)

)
Defendants. )

NOTICE OF REMOVAL TO DISTRICT COURT
Comes now Defendant, Landstar Ranger, Inc., by and through its attorneys, and requests

the removal of the above captioned action from the Circuit Court of Phelps County, State of
Missouri, to the United States District Court for the Eastern District of Missouri pursuant to the
provisions of U.S.C. Sections 1332 and 1441(a). In support of his request, Defendant states as
follows:

1, Plaintiff commenced this action in the Circuit Court of Phelps County, State of

Missouri, on or about April 10, 2020 under the caption Thomas Carter, Individually and on

 

behalf of the Estate of Margaret Carter, Zukhriddin Khayrullaev, MGI Express, LLC, American
Power Transportation and Landstar Ranger, Inc., Cause No. 20PH-CV00521.

2. Defendant hereby requests the removal of said action to the United States District
Court for the Eastern District of Missouri, based upon the existence of diversity of citizenship
between Plaintiff and Defendants pursuant to the diversity jurisdiction of this court and 28

U.S.C. Section 1332(a)(1).
Case: 4:20-cv-00670-AGF Doc. #: 1 Filed: 05/20/20 Page: 2 of 4 PagelD #: 2

3. The United States District Court for the Eastern District of Missouri, is the
Federal District Court embracing the County of Phelps, State of Missouri, where this action is
currently pending.

4. This is a civil action over which this Court has original jurisdiction pursuant to 28
U.S.C. Section 1332(a)(1), and is one which may be removed to this Court pursuant to the
provisions of 28 U.S.C. Section 1441(a), in that:

a. Plaintiff was a citizen and resident of the State of Missouri at the time of
the occurrence described in Plaintiff's Petition, and continues to be and remains a resident of the
State of Missouri up to and including the present time.

b. Defendant Zukhriddin Khayrullaev was at the time of the commencement
of this action, and still is, a citizen of the State of Ohio and an individual residing in Mason,
Ohio;

c, Defendant MGI Express, LLC was, at the time of the commencement of
this action, and still is, a citizen of the State of Ohio, a corporation duly incorporated under the
laws of the State of Ohio, and having its principal place of business in Dayton, Ohio, and not in
Missouri.

d. Defendant American Power Transportation was, at the time of the
commencement of this action, and still is, a citizen of the State of Ohio, a corporation duly
incorporated under the laws of the State of Ohio, and having its principal place of business in
Dayton, Ohio, and not in Missouri.

e. Defendant Landstar Ranger, Inc., was, at the time of the commencement

of this action, and still is, a citizen of the State of Florida, a corporation duly incorporated under
Case: 4:20-cv-00670-AGF Doc. #: 1 Filed: 05/20/20 Page: 3 of 4 PagelD #: 3

the laws of the State of Florida, and having its principal place of business in Plantation, Florida,
and not in Missouri.

f. Plaintiffs Petition seeks recovery of an amount in excess of $75,000, and
therefore there is a reasonable probability that the matter in controversy herein exceeds the sum
of $75,000 exclusive of interest and costs.

5 This Petition is filed pursuant to the provisions of 28 U.S.C. Sections 1441(a) and
1446 within 30 days after the receipt by Defendant of the initial pleadings setting forth the claim
for relief upon which this action is based.

6. There are attached to this notice and incorporated hereby by reference, true and
accurate copies of all process, pleadings and orders to date in this action.

WHEREFORE, Defendant Landstar Ranger, Inc. requests that this case be removed from
the Circuit Court of Phelps County, State of MisSoyri to the United States District Court for the

Eastern District of Missouri.

 

ames A. Wilke
STATE OF MISSOURI )
ySS
CITY OF ST. LOUIS )

James A. Wilke, first being duly sworn upon his oath, states that he is the agent and
attorney for Defendant, that he has read the foregoing Removal Petition and knows the contents
thereof, and that the statements herein contained are true to the best of his knowledge,
information and belief.

IN WITNESS WHEREOF, I have hereunto subscribed my name and affixed my official

seal this / 4 day of / Nag 20a. .
g (u_ Bevomawr
NOTARY PUBLIC

My Commission Expires:
Case: 4:20-cv-00670-AGF Doc. #: 1 Filed: 05/20/20 Page: 4 of 4 PagelD #: 4

/s/ James A. Wilke

James A. Wilke #51242MO
Kent W. Zschoche #52060MO
WILKE & WILKE, P.C.
Attorneys for Defendant
Landstar Ranger, Inc.

2708 Olive Street

St. Louis, Missouri 63103
314-371-0800

Fax: 314-371-0900

wilke@wilkewilke.net

A copy of the foregoing faxed this _/ g day of } Lag , 2020 to:

Neil J. Bruntrager

Attorney at Law

225 8. Meramec Avenue, Suite 1200
Clayton, MO 63105

ATTORNEY FOR PLAINTIFFS

/s/ James A. Wilke
JAWiIb
